DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          FERNANDO GASTON,
                              Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3951

                                  [July 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case Nos. 08-20654CF10A and 09-1538CF10A.

  Fernando Gaston, Wewahitchka, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and GROSS, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.